Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan C. Cheslock on 04/02/21.

The application has been amended as follows: 

1.	(Currently Amended) A vacuum cleaner comprising:
a sensor; 
a housing; and 
an air-permeable filter media extending from the housing such that the filter media and the housing at least partially define a collection volume;
the housing having an inlet opening in fluid communication with the collection volume and the housing including a window that 
, and
wherein the sensor is outside of the housing and the sensor senses an amount of debris within the collection volume through the window.

2.	(Currently Amended) The vacuum cleaner according to claim 1, where the window of the housing that is transmissive of infrared radiation 

3.	(Currently Amended) The vacuum cleaner according to claim 2, where the window of the housing that is transmissive of infrared radiation has a percent transmission of infrared radiation of greater than or equal to 50%.

4.	(Currently Amended) The vacuum cleaner according to claim 2, where the window of the housing that is transmissive of infrared radiation is transmissive of infrared radiation of a wavelength between 800 and 1000 nanometer (nm).

5.	(Cancelled) 

6.	(Currently Amended) The vacuum cleaner according to claim 1, where the housing is formed of polycarbonate material.

7.	(Currently Amended) The vacuum cleaner according to claim 1, where the window of the housing that is transmissive of infrared radiation has a thickness in a range from 1 to 2 millimeters.

8.	(Currently Amended) The vacuum cleaner according to claim 1, further comprising a second housing, wherein the housing, the second housing, and the filter media define the collection volume.

9.	(Currently Amended) The vacuum cleaner according to claim 8, where the second housing is transmissive of infrared radiation of a wavelength between 750 and 3000 nanometer (nm).

10.	(Currently Amended) A vacuum cleaner comprising:
a sensor; 

an air-permeable filter media extending from the housing such that the filter media and the housing at least partially define a collection volume;
the housing having an inlet opening in fluid communication with the collection volume;
wherein at least a portion of the housing is translucent or transparent,
wherein the sensor is outside of the housing and the sensor senses an amount of debris within the collection volume through the portion of the housing that is translucent or transparent.

11.	(Currently Amended) The vacuum cleaner according to claim 10, where at least a portion of the translucent or transparent housing is transmissive of infrared radiation.

12.	(Currently Amended) The vacuum cleaner according to claim 11, where the portion of the housing that is transmissive of infrared radiation is transmissive of infrared radiation of a wavelength between 750 and 3000 nanometer (nm).

13.	(Currently Amended) The vacuum cleaner according to claim 12, where the portion of the housing that is transmissive of infrared radiation has a percent transmission of infrared radiation of greater than or equal to 50%.

14.	(Currently Amended) The vacuum cleaner according to claim 12, where the portion of the housing that is transmissive of infrared radiation is transmissive of infrared radiation of a wavelength between 800 and 1000 nanometer (nm).

15.	(Currently Amended) The vacuum cleaner according to claim 10, where the housing is formed of polycarbonate material.

vacuum cleaner according to claim 10, further comprising a second housing, wherein the housing, the second housing, and the filter media define the collection volume.

17.	(Currently Amended) The vacuum cleaner according to claim 16, where the second housing is transmissive of infrared radiation of a wavelength between 750 and 3000 nanometer (nm).

18.	(Currently Amended) A vacuum cleaner comprising:
a sensor; 
a top housing;
a bottom housing; 
a filter media extending between the top housing and the bottom housing such that the filter media, the top housing, and the bottom housing fully define a collection volume; and
an inlet opening in fluid communication with the volume;
wherein the top housing includes a window that is transmissive of infrared radiation, 
wherein the sensor is outside of the collection volume and the sensor senses an amount of debris within the collection volume through the window.

19.	(Currently Amended) The vacuum cleaner of claim 18, wherein the filter media includes an elliptical filter.

20.	(Currently Amended) The vacuum cleaner of claim 18, wherein at least a portion of the window of the top housing that is transmissive of infrared radiation is translucent or transparent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUNG H BUI/           Primary Examiner, Art Unit 1773